Judgment, Supreme Court, Bronx County (Robert A. Sackett, J.), rendered November 10, 2005, convicting defendant, after a jury trial, of criminal possession of a forged instrument in the first and second degrees and criminal possession of stolen property in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 3 to 6 years, and order, same court and Justice, entered on or about July 17, 2006, which denied defendant’s CPL 440.20 motion to set aside the sentence, unanimously affirmed.
Defendant’s contention that providing the jury with a second Allen charge (Allen v United States, 164 US 492 [1896]) was coercive is unpreserved, as well as expressly waived, and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court properly exercised its discretion in delivering the second Allen charge, which was sufficiently balanced and was not coercive (see People v Ford, 78 NY2d 878, 880 [1991]). Concur—Tom, J.P, Saxe, Friedman, Gonzalez and McGuire, JJ.